            Case 7:20-cv-06392-NSR Document 10 Filed 02/12/21 Page 1 of 8




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 HIRAM ALBERTO FELIZ,                                                          2/12/2021
                                   Plaintiff,

                       -against-                                    20-CV-6392 (NSR)

                                                                 ORDER OF SERVICE
 DR. ULLOA; C.O. FUMES; C.O. CLARK; DR.
 MAGILL,

                                   Defendants.

NELSON S. ROMÁN, United States District Judge:

        Plaintiff, currently incarcerated in the Westchester County Jail, brings this pro se action

under 42 U.S.C. § 1983, alleging that Defendants violated his constitutional rights. In a second

amended complaint, Plaintiff alleges that he tripped on a crack on the ground of a basketball

court, and was denied timely and adequate medical care for the resulting injury to his hand. 1 By

order dated August 14, 2020, the Court granted Plaintiff’s request to proceed without prepayment

of fees, that is, in forma pauperis (IFP). 2

                                     STANDARD OF REVIEW

        The Prison Litigation Reform Act requires that federal courts screen complaints brought

by prisoners who seek relief against a governmental entity or an officer or employee of a

governmental entity. See 28 U.S.C. § 1915A(a). The Court must dismiss a prisoner’s in forma

pauperis complaint, or any portion of the complaint, that is frivolous or malicious, fails to state a

claim upon which relief may be granted, or seeks monetary relief from a defendant who is



        1
        Judge Stanton twice granted Plaintiff leave to amend his complaint before this matter
was reassigned to my docket. (ECF Nos. 5, 7.)
        2
         Prisoners are not exempt from paying the full filing fee even when they have been
granted permission to proceed IFP. See 28 U.S.C. § 1915(b)(1).
           Case 7:20-cv-06392-NSR Document 10 Filed 02/12/21 Page 2 of 8




immune from such relief. 28 U.S.C. §§ 1915(e)(2)(B), 1915A(b); see Abbas v. Dixon, 480 F.3d

636, 639 (2d Cir. 2007). The Court must also dismiss a complaint if the court lacks subject

matter jurisdiction. See Fed. R. Civ. P. 12(h)(3).

        While the law mandates dismissal on any of these grounds, the Court is obliged to

construe pro se pleadings liberally, Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009), and interpret

them to raise the “strongest [claims] that they suggest,” Triestman v. Fed. Bureau of Prisons, 470

F.3d 471, 474 (2d Cir. 2006) (internal quotation marks and citations omitted) (emphasis in

original). But the “special solicitude” in pro se cases, id. at 475 (citation omitted), has its limits –

to state a claim, pro se pleadings still must comply with Rule 8 of the Federal Rules of Civil

Procedure, which requires a complaint to make a short and plain statement showing that the

pleader is entitled to relief.

        The Supreme Court has held that under Rule 8, a complaint must include enough facts to

state a claim for relief “that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544,

570 (2007). A claim is facially plausible if the plaintiff pleads enough factual detail to allow the

Court to draw the inference that the defendant is liable for the alleged misconduct. In reviewing

the complaint, the Court must accept all well-pleaded factual allegations as true. Ashcroft v.

Iqbal, 556 U.S. 662, 678-79 (2009). But it does not have to accept as true “[t]hreadbare recitals

of the elements of a cause of action,” which are essentially just legal conclusions. Twombly, 550

U.S. at 555. After separating legal conclusions from well-pleaded factual allegations, the Court

must determine whether those facts make it plausible – not merely possible – that the pleader is

entitled to relief. Id.




                                                     2
          Case 7:20-cv-06392-NSR Document 10 Filed 02/12/21 Page 3 of 8




                                           DISCUSSION

A.     Conditions-of-Confinement Claim

       Because Plaintiff was a pretrial detainee during the events giving rise to his claims, his

claims that Defendants were deliberately indifferent to the unconstitutional conditions of his

confinement arise under the Due Process Clause of the Fourteenth Amendment. See Darnell v.

Pineiro, 849 F.3d 17, 29 (2d Cir. 2017). To state a conditions-of-confinement claim, Plaintiff

must satisfy two elements: (1) an “objective” element, which requires a showing that the

challenged conditions are sufficiently serious, and (2) a “mental” element, which requires a

showing that the officer acted with at least deliberate indifference to the challenged conditions.

Id.

       The objective element requires a showing that “the conditions, either alone or in

combination, pose an unreasonable risk of serious damage to his health” or safety, which

“includes the risk of serious damage to ‘physical and mental soundness.’” Id. at 30 (quoting

LaReau v. MacDougall, 473 F.2d 974, 978 (2d Cir. 1972)).

       The mental element requires a showing “that the defendant-official acted intentionally to

impose the alleged condition, or recklessly failed to act with reasonable care to mitigate the risk

that the condition posed to the pretrial detainee even though the defendant-official knew, or

should have known, that the condition posed an excessive risk to health or safety.” Id. at 35.

       The mere negligence of a correctional official is not a basis for a claim of a federal

constitutional violation under § 1983. See Daniels v. Williams, 474 U.S. 327, 335-36 (1986);

Davidson v. Cannon, 474 U.S. 344, 348 (1986).

       “District courts in this Circuit have repeatedly held that, standing alone, a claim that a

prisoner fell on a slippery floor and injured himself fails to satisfy the first prong of a conditions-

of-confinement claim.” Strange v. Westchester Cty. Dep’t of Corr., No. 17-CV-9968 (NSR), 2018

                                                   3
          Case 7:20-cv-06392-NSR Document 10 Filed 02/12/21 Page 4 of 8




WL 3910829, at *3 (S.D.N.Y. Aug. 14, 2018) (collecting cases); Seymore v. Dep’t of Corr. Servs.,

No. 11-CV-2254 (JGK), 2014 WL 641428, at *4 (S.D.N.Y. Feb. 18, 2014) (allegations that

defendants failed to repair cracks in bathroom floor or address leaks “at most, alleged that

various defendants were negligent in failing to correct conditions).

       Moreover, where a plaintiff fails to allege that a correction officer showed “deliberate

indifference to the consequences of his conduct for those under his control and dependent upon

him,” Morales v. N.Y.S. Dep't of Corr., 842 F.2d 27, 30 (2d Cir. 1988), the plaintiff fails to state

facts showing that the mental element of a condition-of-confinement claim is satisfied, see, e.g.,

Strange, 2018 WL 3910929, at *1 (holding that the plaintiff had failed to show deliberate

indifference where he alleged that he had slipped and fell upon exiting his cell shower and “he

did not have a shower mat to protect him from slipping”); Fredricks v. City of New York, No. 12-

CV-3734 (AT), 2014 WL 3875181, at *4 (S.D.N.Y. July 23, 2014) (holding that “[a] prisoner’s

bare complaint about a slippery floor, without more, does not state an arguable claim of

deliberate indifference.”).

       Plaintiff seeks to show that Officers Fumes and Clark were responsible for the condition

that caused him to trip and injure himself. But his allegations suggest a garden-variety claim for

negligence that arises under state law – not the United States Constitution. Because Plaintiff has

not pleaded facts showing that Officers Fumes or Clark caused a violation of his constitutional

rights, Plaintiff fails to state a claim under § 1983 on which relief can be granted.

       District courts generally grant a pro se plaintiff an opportunity to amend a complaint to

cure its defects, but leave to amend is not required where it would be futile. See Hill v. Curcione,

657 F.3d 116, 123–24 (2d Cir. 2011); Salahuddin v. Cuomo, 861 F.2d 40, 42 (2d Cir. 1988).

Plaintiff has already been granted leave on two occasions to replead this claim under § 1983, and



                                                  4
           Case 7:20-cv-06392-NSR Document 10 Filed 02/12/21 Page 5 of 8




Plaintiff has failed thus far to cure his claim to date. Plaintiff will be afforded one more

opportunity. Should Plaintiff wish to assert a state law negligence claim, a claim under § 1983,

or both such claims, he may do so in a third amended complaint. 3

                                      ORDER OF SERVICE

       Because Plaintiff has been granted permission to proceed IFP, he is entitled to rely on the

Court and the U.S. Marshals Service to effect service. Walker v. Schult, 717 F.3d. 119, 123 n.6

(2d Cir. 2013); see also 28 U.S.C. § 1915(d) (“The officers of the court shall issue and serve all

process . . . in [IFP] cases.”); Fed. R. Civ. P. 4(c)(3) (the court must order the Marshals Service to

serve if the plaintiff is authorized to proceed IFP)). Although Rule 4(m) of the Federal Rules of

Civil Procedure generally requires that the summonses and complaint be served within 90 days

of the date the complaint is filed, Plaintiff is proceeding IFP and could not have served the

summonses and complaint until the Court reviewed the complaint and ordered that summonses

be issued. The Court therefore extends the time to serve until 90 days after the date the

summonses are issued. If the complaint is not served within that time, Plaintiff should request an

extension of time for service. See Meilleur v. Strong, 682 F.3d 56, 63 (2d Cir. 2012) (holding that

it is the plaintiff’s responsibility to request an extension of time for service); see also Murray v.

Pataki, 378 F. App’x 50, 52 (2d Cir. 2010) (“As long as the [plaintiff proceeding IFP] provides

the information necessary to identify the defendant, the Marshals’ failure to effect service

automatically constitutes ‘good cause’ for an extension of time within the meaning of Rule

4(m).”).


       3
          Under 28 U.S.C. § 1367(c)(3), a district court may decline to exercise supplemental
jurisdiction over state-law claims when it “has dismissed all claims over which it has original
jurisdiction.” The Court will determine at a later time whether to exercise supplemental
jurisdiction over any state-law claims. See Martinez v. Simonetti, 202 F.3d 625, 636 (2d Cir.
2000) (directing dismissal of supplemental state-law claims where no federal claim).

                                                   5
          Case 7:20-cv-06392-NSR Document 10 Filed 02/12/21 Page 6 of 8




        To allow Plaintiff to effect service on Defendants C.O. Fumes, C.O. Clark, Dr. Ulloa, and

Dr. Magill through the U.S. Marshals Service, the Clerk of Court is instructed to fill out a U.S.

Marshals Service Process Receipt and Return form (“USM-285 form”) for each of these

defendants. The Clerk of Court is further instructed to issue summonses and deliver to the

Marshals Service all the paperwork necessary for the Marshals Service to effect service upon

these defendants.

        Plaintiff must notify the Court in writing if his address changes, and the Court may

dismiss the action if Plaintiff fails to do so.

                                            CONCLUSION

        The Clerk of Court is directed to mail a copy of this order to Plaintiff, together with an

information package.

        The §1983 claim against C.O. Fumes and C.O. Clark arising out of the cracked basketball

court is dismissed without prejudice for failure to state a claim on which relief may be granted.

28 U.S.C. § 1915(e)(2)(B)(ii). The Court grants Plaintiff leave to assert a state law negligence

claim, a claim under § 1983, or both such claims should he wish to do so in a third amended

complaint.

        The Clerk of Court is further instructed to issues summonses, complete the USM-285

forms with the addresses for Defendants C.O. Fumes, C.O. Clark, Dr. Ulloa, and Dr. Magill, and

deliver all documents necessary to effect service to the U.S. Marshals Service.




                                                  6
           Case 7:20-cv-06392-NSR Document 10 Filed 02/12/21 Page 7 of 8




         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. Cf.

Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant demonstrates

good faith when he seeks review of a nonfrivolous issue).

                                                             SO ORDERED.

Dated:     February 12, 2021
           White Plains, New York

                                                             NELSON S. ROMÁN
                                                           United States District Judge




                                                 7
Case 7:20-cv-06392-NSR Document 10 Filed 02/12/21 Page 8 of 8




            DEFENDANTS AND SERVICE ADDRESSES


    C.O. Fumes
    Westchester County Jail
    10 Woods Road
    Valhalla, New York 10595

    C.O. Clark
    Westchester County Jail
    10 Wood Road
    Valhalla, New York 10595

    Dr. Ulloa
    Westchester County Jail
    10 Woods Road
    Valhalla, New York 10595

    Dr. Magill
    Westchester County Medical Center
    100 Woods Road
    Valhalla, New York 10595
